DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/15/2022. Claims 1-4 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Examiner response to Arguments:
Applicant’s arguments, see Page 11, Section III. of Remarks, filed 07/15/2022, with respect to 35 U.S.C. 101 rejection of claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-4 has been withdrawn. 

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1-4 are rejected under 35 USC 103 over Gaskill (US 2018/0052913) in view of Singaraju (US 2020/0057946). This rejection is respectfully traversed. 
The pending claims are directed generally towards training an intent-based knowledge graph for use in a spoken language understanding (SLU) system. Claim 1 was amended to recite, inter alia, "generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure," and "generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node." Thus, claim 1 as amended requires at least two distinct types of nodes that are generated as part of the process for training the knowledge graph. The first node is representative of, for example, words extracted from an input training phrase (e.g., objects, actions, entities, etc.). (Published application, 1 [0066]). The second node is representative of a determined intent, the intent generated from the input training data. (Id., at 1 [0070]). The first and second node are connected in the knowledge graph via an edge. (Id., at 1 [0073]). The trained knowledge graph including at least the first node, second node, and edge are applied to a user input phrase to determine the intent of the user input phrase. Claim 1 as currently amended is reproduced above with reference to the 101 rejection. 
The combination of references set forth in the Action does not disclose or suggest the claimed combination of features, including at least "generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure," and "generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node," as recited in claim 1. In the Action, Gaskill is cited as disclosing determining words and intents in received phrases. (Action, p. 8). The Action concedes that Gaskill does not teach adding nodes, including intent nodes, to a knowledge graph, and relies on Singaraju for disclosing this feature. (Id. at p. 9). However, as explained further below, Gaskill and Singaraju, alone or in combination, fail to disclose (or suggest) generating and storing a first node corresponding to words and a second node corresponding to an intent. 
Gaskill teaches an intelligent personal assistant system for aiding a user with a search on a browsing engine. The natural language understanding (NLU) system determines user intent with a process which includes parsing a user input for a dominant object (e.g., item category), and identifying the best attributes related to the dominant object using a knowledge graph. (Gaskill, 11 [0084] and [0086]). The Gaskill NLU provides as an output a dominant object, user intent, and knowledge graph. (Id.). The knowledge graph includes dominant item categories, dominant attributes, and dominant values. (Id. at 1 [0086]). Gaskill provides examples that contextualize its use of the terms intent and dominant object. For example, in paragraph [0096], from the user input "Hi, can you find me a pair of red Nike shoes?" the NLU identifies the intent to be "shopping" and the dominant object to be "shoes." (Id. at 1 [0096]). Other examples of intents include "gifting," "browsing," "chit-chat," "jokes," "weather," etc. (Id. at 1 [0078]). The knowledge graph related to the dominant object may be used to determine one or more attributes related to the dominant object (e.g., for the dominant object "shoes," attributes can include "color," "brand," and/or "size") to generate a prompt or provide a search result to the user. (Id. at 1 [0100]). As shown in FIG. 10 of Gaskill, which is reproduced below, Gaskill's intents are unrelated to the Gaskill's knowledge graphs, and intents in Gaskill are certainly not disclosed or suggested to form the basis for intent nodes in a knowledge graph.
Thus, Gaskill's knowledge graph is different from that of the present invention because it does not include, nor does it suggest, any "intent nodes" as recited by the present claims. Rather, the knowledge graph in Gaskill comprises dominant objects (e.g., item categories) which are linked to attributes and values. Furthermore, the knowledge graph is provided as an independent output separate from the inferred user intent, as described above. Therefore, Gaskill fails to disclose or suggest, alone or taken in combination with Singaraju, "generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure," and "generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node," as now required by the claim. 
Singaraju teaches constructing a customized knowledge graph for a specific knowledge domain using large-scale reference knowledge graphs. The customized knowledge graph is constructed by first creating a seed graph linking extracted entities from a dataset, followed by mapping entities which are weakly linked to candidate entities in a reference knowledge graph. (Singaraju, 1 [0004]). Singaraju, alone or in combination with Gaskill, fails to disclose or suggest the claimed combination of features including generating a first node corresponding to one or more words from an input training dataset and a second node corresponding to an intent generated from the input training dataset. In fact, Singaraju recites that a customer dataset used to generate the seed graph may include "user utterances, intents, entities, and questions and answers," and it is the entities - not the intents - that are extracted, linked to one another in a seed graph, and then mapped to reference knowledge bases. (Id. at 1 [0101]). Moreover, Singaraju teaches in a separate embodiment an intent determination subsystem for determining a user intent from user utterances; however, the subsystem for intent determination is unrelated to the customized knowledge graph as relied upon in the Action and fails, alone or in combination with Gaskill, to disclose or suggest the claimed features. 
Thus, Gaskill and Singaraju, alone or in combination, fail to disclose or suggest "generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure," and "generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node," as required by the amended claim. For at least these reasons, Applicant respectfully requests withdrawal of the obviousness rejection of independent claim 1. Furthermore, Applicant respectfully requests the obviousness rejections of dependent claims 2-4 be withdrawn at least due to their dependencies from claim 1, which should be allowable as explained herein.

Examiner response to Arguments:
Applicant’s arguments, filed on 07/15/2022, with respect to the rejection(s) of claim(s) 1-4 under Gaskill; Braddock et al. (US 20180052913 A1) and further in view of Singaraju; Gautam et al. (US 20200057946 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of  Hakkani-Tur et al. (US 20170024375 A1) and further in view of  Redmond et al. (US 20190377790 A1).
 Please see details below.
Independent Claim as amended:
1. (Currently Amended) A method for training and applying a knowledge graph data structure for a spoken language understanding (SLU) system, the method performed by a system comprising one or more processors (see ¶ [0065 and 0155] of Hakkani-Tur et al.: “[0065]: In various implementations, the Utterance-Based Knowledge Tool builds an SLU model tailored to these types of semantic ontologies for use in parsing assertions from declarative user utterances. For example, in various implementations, the Utterance-Based Knowledge Tool creates a training data set by mining training examples returned by a search (internet or other data store) for entity pairs that are related to each other in a generic knowledge graph corresponding to the particular semantic ontology being used (e.g., a generic knowledge graph based on the “/people/person/” ontology of freebase.com). [0155]: To allow a device to realize the Utterance-Based Knowledge Tool implementations described herein, the device should have a sufficient computational capability and system memory to enable basic computational operations... The processing unit(s) 610 of the simplified computing device 600 may be specialized microprocessors (such as a digital signal processor (DSP)…”), the method comprising: 
receiving input training data representing one or more phrases (see ¶ [0065] citation of Hakkani-Tur et al. as in limitation above and [0068]: “For example, existing knowledge bases or internet searches may be mined to obtain data relating to each relation of the semantic ontology that is to be considered by the semantic parser module to derive training data sets. For example, in order to model a birthplace relation of an individual, in various implementations, a web search for the birthplace of some arbitrary entity may be performed, e.g., query “Elvis birthplace” to retrieve large numbers of training example sentences or utterances relating to the place where Elvis was born. Examples of language snippets returned in response to such a query include, but not limited to, “ . . . the birthplace of Elvis Presley is Tupelo . . . ”, “ . . . Visit Elvis' birthplace in Tupelo . . . ”, “ . . . Elvis was born in Tupelo . . . ”, “ . . . Tupelo is the city where Elvis was born . . . ”, etc. ”); 

 training a knowledge graph data structure (see ¶ [0052] of Hakkani-Tur et al.: “However, the Utterance-Based Knowledge Tool can use any desired format, structure, or ontology, for the assertions added to the personal knowledge graph by simply modeling or training the semantic parsing features of the Utterance-Based Knowledge Tool to match whatever classes or categories of assertions are being considered for construction of the personal knowledge graph.”), the  training comprising:  
extracting word data representing one or more words [[in]] from the input training data representing one or more phrases (see ¶ [0068] of Hakkani-Tur et al.: “…Such snippets provide a large volume of training data instances for the birthplace relation (e.g., {relation: birthplace (entity 1: Elvis, entity 2: Tupelo)}.”) [[,]]  

However, Hakkani-Tur does not explicitly teach but Redmond et al. teaches:
generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure (see ¶ [0047 and 0058] Redmond et al.: “[0047] The process 200, at step 204, creates an intent graph using the list of intents of each conversation tree within the set of conversation trees. An intent graph is a graph that connects entity inputs to entity outputs using an intent node. An entity is a fundamental unit in processing natural language that is mapped to a noun such as people, places, or things. [0058]: …The process 600 begins at step 602 by identifying a pair of directly connected intent nodes. As referenced herein, two intent nodes (e.g., node A and node B) are directly connected if there is a path in the intent graph that includes node A, one or more entity nodes, and node B.”) [[,]]  

generating intent data based on the input training data representing the one or more phrases (see ¶ [0058] of Redmond et al.: “…At step 604, the process 600 generates sample utterances that would represent the composite intent. In one embodiment, the process 600 may use natural language generation techniques to generate novel training samples using the two main clauses in various relationships. For instance, in various embodiments, to generate the sample utterance, the process 600 retrieves a sample utterance (U1) from the first intent node and a sample utterance (U2) from the second intent node.”) [[,]]; 
 generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node (see ¶ [0058] Redmond et al. citation as in previous limitation.) [[,]]; and 

 generating and storing an edge in the knowledge graph, [[and]] wherein the edge forms a connection between the first node based on the word data and the second node based on the intent data (see Fig. 5 and ¶ [0057] of Redmond et al.: “As shown in the FIG. 5, intent nodes are connected if they share the same input entities or if one of their output/input entity matches the input/output entity of another intent node…”); 

[[and]] receiving user input phrase data (see ¶ [0058] of Redmond et al.: “…As an example, assume the first sample utterance (U1) is “When and where is the (next game)?”…”); and 

 applying one or more data processing operations, based at least in part on the user input phrase data and the trained knowledge graph comprising the first node, the second node, and the edge, to generate output data representing an intent of [[a]] the user input phrase data (see ¶ [0002, 0058] of Redmond et al.: “[0002] … The computer-implemented method configures the conversation service to use the set of updated conversation trees that comprises composite intents for supporting combinations of intents. [0058] As stated above in FIG. 2, once the intent graph is created, composite intents are then added to the set of conversation trees, based on the intent graph, to generate a set of updated conversation trees (step 206 of process 200). FIG. 6 is a flowchart illustrating process 600 for adding composite intent to a set of conversation trees in accordance with an embodiment the present disclosure. In one embodiment, the process 600 may be implemented using software instruction that is executed by the chatbot system 100 of FIG. 1. The process 600 begins at step 602 by identifying a pair of directly connected intent nodes. As referenced herein, two intent nodes (e.g., node A and node B) are directly connected if there is a path in the intent graph that includes node A, one or more entity nodes, and node B. At step 604, the process 600 generates sample utterances that would represent the composite intent. In one embodiment, the process 600 may use natural language generation techniques to generate novel training samples using the two main clauses in various relationships. For instance, in various embodiments, to generate the sample utterance, the process 600 retrieves a sample utterance (U1) from the first intent node and a sample utterance (U2) from the second intent node. The process 600 removes the output entities from U1 and the input entities from U2. The process 600 then concatenates U2 with U1. As an example, assume the first sample utterance (U1) is “When and where is the (next game)?” and the second sample utterance (U2) is “What's the weather like in (place) (time)?” In this example, the process 600 may keep “the next game” from U1 and “what's the weather like” from U2. The process 600 then concatenates U2 with U1 to form the sample utterance “What's the weather like at the next (game)” for the composite intent. In various embodiments, the exact wording for the generated utterances can be produced using a logical form-to-sentence tool such as framenet-annotated corpus. Alternatively, an example embodiment could produce multiple candidate sentences and then validate them with an n-gram language model to select a particular sample utterance.”).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al. (US 20170024375 A1) and further in view of  Redmond et al. (US 20190377790 A1).
As to independent claim 1, Hakkani-Tur et al. teaches:
1. (Currently Amended) A method for training and applying a knowledge graph data structure for a spoken language understanding (SLU) system, the method performed by a system comprising one or more processors (see ¶ [0065 and 0155] of Hakkani-Tur et al.: “[0065]: In various implementations, the Utterance-Based Knowledge Tool builds an SLU model tailored to these types of semantic ontologies for use in parsing assertions from declarative user utterances. For example, in various implementations, the Utterance-Based Knowledge Tool creates a training data set by mining training examples returned by a search (internet or other data store) for entity pairs that are related to each other in a generic knowledge graph corresponding to the particular semantic ontology being used (e.g., a generic knowledge graph based on the “/people/person/” ontology of freebase.com). [0155]: To allow a device to realize the Utterance-Based Knowledge Tool implementations described herein, the device should have a sufficient computational capability and system memory to enable basic computational operations... The processing unit(s) 610 of the simplified computing device 600 may be specialized microprocessors (such as a digital signal processor (DSP)…”), the method comprising: 
receiving input training data representing one or more phrases (see ¶ [0065] citation of Hakkani-Tur et al. as in limitation above and [0068]: “For example, existing knowledge bases or internet searches may be mined to obtain data relating to each relation of the semantic ontology that is to be considered by the semantic parser module to derive training data sets. For example, in order to model a birthplace relation of an individual, in various implementations, a web search for the birthplace of some arbitrary entity may be performed, e.g., query “Elvis birthplace” to retrieve large numbers of training example sentences or utterances relating to the place where Elvis was born. Examples of language snippets returned in response to such a query include, but not limited to, “ . . . the birthplace of Elvis Presley is Tupelo . . . ”, “ . . . Visit Elvis' birthplace in Tupelo . . . ”, “ . . . Elvis was born in Tupelo . . . ”, “ . . . Tupelo is the city where Elvis was born . . . ”, etc. ”); 
 training a knowledge graph data structure (see ¶ [0052] of Hakkani-Tur et al.: “However, the Utterance-Based Knowledge Tool can use any desired format, structure, or ontology, for the assertions added to the personal knowledge graph by simply modeling or training the semantic parsing features of the Utterance-Based Knowledge Tool to match whatever classes or categories of assertions are being considered for construction of the personal knowledge graph.”), the  training comprising:  
extracting word data representing one or more words [[in]] from the input training data representing one or more phrases (see ¶ [0068] of Hakkani-Tur et al.: “…Such snippets provide a large volume of training data instances for the birthplace relation (e.g., {relation: birthplace (entity 1: Elvis, entity 2: Tupelo)}.”) [[,]]  

However, Hakkani-Tur does not explicitly teach but Redmond et al. teaches:
generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure (see ¶ [0047 and 0058] Redmond et al.: “[0047] The process 200, at step 204, creates an intent graph using the list of intents of each conversation tree within the set of conversation trees. An intent graph is a graph that connects entity inputs to entity outputs using an intent node. An entity is a fundamental unit in processing natural language that is mapped to a noun such as people, places, or things. [0058]: …The process 600 begins at step 602 by identifying a pair of directly connected intent nodes. As referenced herein, two intent nodes (e.g., node A and node B) are directly connected if there is a path in the intent graph that includes node A, one or more entity nodes, and node B.”) [[,]]  
generating intent data based on the input training data representing the one or more phrases (see ¶ [0058] of Redmond et al.: “…At step 604, the process 600 generates sample utterances that would represent the composite intent. In one embodiment, the process 600 may use natural language generation techniques to generate novel training samples using the two main clauses in various relationships. For instance, in various embodiments, to generate the sample utterance, the process 600 retrieves a sample utterance (U1) from the first intent node and a sample utterance (U2) from the second intent node.”) [[,]]; 
 generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node (see ¶ [0058] Redmond et al. citation as in previous limitation.) [[,]]; and 
 generating and storing an edge in the knowledge graph, [[and]] wherein the edge forms a connection between the first node based on the word data and the second node based on the intent data (see Fig. 5 and ¶ [0057] of Redmond et al.: “As shown in the FIG. 5, intent nodes are connected if they share the same input entities or if one of their output/input entity matches the input/output entity of another intent node…”); 
[[and]] receiving user input phrase data (see ¶ [0058] of Redmond et al.: “…As an example, assume the first sample utterance (U1) is “When and where is the (next game)?”…”); and 
 applying one or more data processing operations, based at least in part on the user input phrase data and the trained knowledge graph comprising the first node, the second node, and the edge, to generate output data representing an intent of [[a]] the user input phrase data (see ¶ [0002, 0058] of Redmond et al.: “[0002] … The computer-implemented method configures the conversation service to use the set of updated conversation trees that comprises composite intents for supporting combinations of intents. [0058] As stated above in FIG. 2, once the intent graph is created, composite intents are then added to the set of conversation trees, based on the intent graph, to generate a set of updated conversation trees (step 206 of process 200). FIG. 6 is a flowchart illustrating process 600 for adding composite intent to a set of conversation trees in accordance with an embodiment the present disclosure. In one embodiment, the process 600 may be implemented using software instruction that is executed by the chatbot system 100 of FIG. 1. The process 600 begins at step 602 by identifying a pair of directly connected intent nodes. As referenced herein, two intent nodes (e.g., node A and node B) are directly connected if there is a path in the intent graph that includes node A, one or more entity nodes, and node B. At step 604, the process 600 generates sample utterances that would represent the composite intent. In one embodiment, the process 600 may use natural language generation techniques to generate novel training samples using the two main clauses in various relationships. For instance, in various embodiments, to generate the sample utterance, the process 600 retrieves a sample utterance (U1) from the first intent node and a sample utterance (U2) from the second intent node. The process 600 removes the output entities from U1 and the input entities from U2. The process 600 then concatenates U2 with U1. As an example, assume the first sample utterance (U1) is “When and where is the (next game)?” and the second sample utterance (U2) is “What's the weather like in (place) (time)?” In this example, the process 600 may keep “the next game” from U1 and “what's the weather like” from U2. The process 600 then concatenates U2 with U1 to form the sample utterance “What's the weather like at the next (game)” for the composite intent. In various embodiments, the exact wording for the generated utterances can be produced using a logical form-to-sentence tool such as framenet-annotated corpus. Alternatively, an example embodiment could produce multiple candidate sentences and then validate them with an n-gram language model to select a particular sample utterance.”).  
Hakkani-Tur et al. and Redmond et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakkani-Tur et al.  to incorporate the teachings of Redmond et al. of generating and storing, based on the word data representing the one or more words, a first node in the knowledge graph data structure; generating intent data based on the input training data representing the one or more phrases;  generating and storing, based on the intent data, a second node in the knowledge graph, wherein the second node is an intent node; generating and storing an edge in the knowledge graph, [[and]] wherein the edge forms a connection between the first node based on the word data and the second node based on the intent data; [[and]] receiving user input phrase data; and  applying one or more data processing operations, based at least in part on the user input phrase data and the trained knowledge graph comprising the first node, the second node, and the edge, to generate output data representing an intent of [[a]] the user input phrase data which provides the benefit of providing a conversation service that define how to answer to a certain type of user input ([0005] of Redmond et al.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al. (US 20170024375 A1) and further in view of  Redmond et al. (US 20190377790 A1)  as in claim 1, above and further in view of and Singarajuet al. (US 20200057946 A1; hereinafter referred to as Singaraju et al.).

Regarding claim 2, Hakkani-Tur et al. in combination with Redmond et al. teach all of the limitations as in claim 1, above. 
Redmond et al. further teaches:
2. (Currently Amended) The method of claim 1, further comprising: 
receiving [[a]] second user input phrase data (see ¶ [0058] of Redmond et al.: “…the second sample utterance (U2) is “What's the weather like in (place) (time)?””); 
determining whether the knowledge graph data structure includes an intent node corresponding to the second user input phrase data(see ¶ [0059] of Redmond et al.: “In certain embodiments, to limit the size of the conversation trees and increase efficiency, the process 600, at step 606, determines whether there is user interest in the composite intent. For example, using the sample utterances generated above, the process 600 may parse the conversation log and determine how many user inputs would be routed to the new composite intent (i.e., the user asking a question that matches the generated sample utterance). As another method, the process 600, using the conversation log, may determine how often the two intents that constitute the new composite intent are called one after the other in rapid succession (i.e., the user asking a U1 and then asking U2). In one embodiment, if the process 600 determines that there is user interest in the combined intent, (e.g., the user interest is above a certain threshold based on at least one of the above two techniques), the process 600 adds a node for the composite intent to a conversation tree at step 610.”);
Hakkani-Tur et al. in combination with Redmond et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakkani-Tur et al. in combination with Redmond et al.  to further incorporate the teachings of Redmond et al. of  receiving [[a]] second user input phrase data and determining whether the knowledge graph data structure includes an intent node corresponding to the second user input phrase data which provides the benefit of providing a conversation service that define how to answer to a certain type of user input ([0005] of Redmond et al.).

However, Hakkani-Tur et al. in combination with Redmond et al. do not explicitly teach but Singaraju et al. teaches: 
in accordance with the determination that the knowledge graph data structure does not include the intent node corresponding to the second user input phrase data, adding the intent node and adding one or more additional nodes representative of words in the second user input phrase to the knowledge graph data structure (see Fig. 5 and ¶ [0103-0109] of Singaraju et al.: “[0103]: At 502, a computing system may receive a user dataset. The user dataset may include, for example, user utterances, user defined entities and intents, user provided questions and answers, and the like. As described above, in some embodiments, the user dataset may include, for example, about 50 to about 100 utterances, where each utterance may or may not be tagged with the associated intents. […] [0105]: At 506, relations between the identified entities may be identified based on the user dataset, for example, using the techniques for extracting entities described above. The relations may be used to link or connect the identified entities to generate a seed graph that includes the identified entities (as nodes or vertices in the seed graph) and the relations between the identified entities (as edges between vertices). The edges may be directed edges including the direction of the edges between entities. The edges can be unidirectional or bidirectional. The seed graph may include a small number of vertices and may be a sparse graph that may not include all relations between the entities. [...] [0106]: At 508-516, a simulated annealing optimization method (see, e.g., Nourani & Andresen, “A comparison of simulated annealing cooling strategies,” J. Phys. A: Math. Gen. 51. 1998, 8373-8385) may be used to iteratively expand the seed graph by gradually adding entities and relations to the seed graph. In each iteration, a temperature value may be set or adjusted at 508. The temperature may be used for determining priority scores of candidate entities to add to the knowledge graph as described in detail below. [0107]: he resource description frameworks (RDFs) of the identified candidate entities may be saved as entries in a priority queue. [0109]: At 514, K entries from the up to N entries in the priority queue with the highest scores may be selected, and the corresponding entities and relations identified by the K entries may be added to the seed graph to expand the seed graph.” Here, it is interpreted that the identified entities are associated with user defined entities and intents, which can be added to the seed or knowledge graph as nodes.).  
Hakkani-Tur et al. in combination with Redmond et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakkani-Tur et al. in combination with Redmond et al. to incorporate the teachings of Singaraju et al. of  in accordance with the determination that the knowledge graph does not include the intent node corresponding to the user input phrase, adding the intent node and adding one or more additional nodes representative of words in the user input phrase to the knowledge graph which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Regarding claim 3, Hakkani-Tur et al. in combination with Redmond et al. teach all of the limitations as in claim 1, above. 
However, Hakkani-Tur et al. in combination with Redmond et al. do not explicitly teach but Singaraju et al. teaches: 
3. (Currently Amended) The method of claim 1, wherein the training of the knowledge graph data structure (see ¶ [0009] of Singaraju et al.: “… In some embodiments, generating the knowledge graph embeddings may include pretraining the knowledge graph embeddings for the entities extracted from the input utterance using the reference knowledge graph, and retraining the knowledge graph embeddings for the entities extracted from the input utterance using the customized knowledge graph and the pretrained knowledge graph embeddings.”) comprises: 
for each of the one or more phrases in the input training data (see ¶ [0071 and 0093] of Singaraju et al.: “[0071] For example, if the training dataset includes: “Mary ran to Texas” and “Bob walked to Detroit,” both mapped to the same intent, and run/walk appear in the same set of intents, intent modeler 214 may learn that for the purposes of intent resolution run =walk… [0093] Instead of using intent matching as described above, some bot systems [i.e., Fig. 2: 210 - bot engine and 214 - intent modeler (i.e., associated with the training datasets)] may combine lower level analysis results (syntax analysis, entities, key phrases) with a knowledge graph for a specific domain to identify user intents. The knowledge graph (or ontology) may connect intents, phrases, nouns, and adjectives to concepts in the domain. For example, the bot may use the natural language processor to analyze the inputs from the users, and use the analysis results to navigate through the knowledge graph and find the user intents at a semantic level. The user intents can then be used to determine the most appropriate next response to the user.”): 
performing lemmatization on the respective phrase to reduce the phrase (see ¶ [0071] of Singaraju et al.: “Intent modeler 214 may be used to determine end user intents associated with end user utterances. In some embodiments, intent modeler 214 for determining an intent of an end user based on one or more messages received by the bot system from the end user may use a natural language processor to tag the parts of speech (verb, noun, adjective), find lemmas/stems (runs/running/ran.fwdarw.run), and tag entities (Texas.fwdarw.LOCATION). In some embodiments, intent modeler 214 may normalize the message. For example, “Mary ran to Texas” may become “PERSON run to LOCATION.” Intent modeler may also include logic to detect words which have the same meaning within an end user message. For example, if the training dataset includes: “Mary ran to Texas” and “Bob walked to Detroit,” both mapped to the same intent, and run/walk appear in the same set of intents, intent modeler 214 may learn that for the purposes of intent resolution run =walk.”); 
tagging parts of speech in the reduced phrase; extracting action words and forming an action list; [[and]] extracting object words and forming an object list (see ¶ [0071] of Singajaru et al. citation as in limitation above: “[…] tag the parts of speech (verb, noun, adjective), find lemmas/stems (runs/running/ran.fwdarw.run), and tag entities (Texas.fwdarw.LOCATION).  […] For example, “Mary ran to Texas” may become “PERSON run to LOCATION.””) [[,]]; and 
 generating and storing one or more nodes in the knowledge graph data structure corresponding to the extracted action words and the extracted object words (see ¶ [0113] Singajaru et al.: “The PoS tagging technique includes labelling words with their appropriate parts of speech, such as noun, verb, adjective, adverb, pronoun, and the like. Named-entity recognition (also known as entity identification, entity chunking, or entity extraction) includes locating and classifying named entities in unstructured text into pre-defined categories, such as names, organizations, locations, medical codes, time expressions, quantities, monetary values, percentages, and the like. Constituency parsing includes extracting a constituency-based parse tree from a sentence to represent the syntactic structure of the sentence according to a phrase structure grammar. For example, a constituency-based parse tree for a sentence “John hit the ball” may start from the sentence (S) and end in each of the leaf nodes (John, hit, the, ball), where “John” may be a noun (N) node, “hit” may be a verb (V) node (a transitive verb in this example), “the ball” may be a noun phrase (NP) that is a branch node, “the” may be a determiner (D or DT) node, and “ball” may be a noun (N) node.”).  
Hakkani-Tur et al. in combination with Redmond et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakkani-Tur et al. in combination with Redmond et al. to incorporate the teachings of Singaraju et al. of performing lemmatization on the respective phrase to reduce the phrase; tagging parts of speech in the reduced phrase; extracting action words and forming an action list; and extracting object words and forming an object list, wherein the one or more nodes added to the knowledge graph correspond to the extracted action words and the extracted object words which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Regarding claim 4, Hakkani-Tur et al. in combination with Redmond et al. teach all of the limitations as in claim 1, above. 
However, Hakkani-Tur et al. in combination with Redmond et al. do not explicitly teach but Singaraju et al. teaches: 
4. (Currently Amended) The method of claim 1, wherein the first node is of a type selected from the group of nodes comprising: action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names (see ¶ [0113] of Singaraju et al. citation as in claim above and [0114] of Singaraju et al.: “In some embodiments, the following preprocessing rules may be applied when generating the candidate entity list: (a) checking for NER to not be null and for a word to be part of a noun phrase (e.g., “apple tree” or “the ball”) and tagged by NER; (b) checking for matches (extracted entities) where a proper noun (NNP, which names specific people, places, things, or ideas, e.g., “John”) is dominated by NP (i.e., NP is the parent of NNP in the semantic parse tree); […]” Here, the nodes are interpreted as the action word (i.e., verb nodes) and the object word (i.e., noun nodes) as disclosed in citation [0113].).

Hakkani-Tur et al. in combination with Redmond et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakkani-Tur et al. in combination with Redmond et al. to incorporate the teachings of Singaraju et al. of  action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659


/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        /Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

09/23/2022